At the outset of its statement, the delegation of the Lao People's Democratic Republic expresses to the delegation of Mexico its roost heartfelt condolences at the cruel human and material losses sustained by Mexico from recent earthquakes.
On behalf of the delegation of the Lao People's Democratic Republic I express my warm congratulations to your Sir, on your unanimous election to the office of President of the fortieth session of the General Assembly. I am convinced that, under your wise leadership and thanks to your long experience in diplomacy, the work of this session will achieve satisfactory results.
I should like also to express my sincere appreciation to Ambassador Paul Lusaka for the outstanding way in which he guided the work of the preceding session.
My warm congratulations and greetings go also to the Secretary-General, Mr. Javier Perez de Cuellar, for his indefatigable and constructive efforts in the cause of the maintenance and strengthening of peace, security and international co-operation.
This year the fortieth session of the General Assembly is taking place at a time when the international community is commemorating several important historical events.
Last May progressive mankind solemnly observed the fortieth anniversary of the great victory over the forces of fascism and militarism which, in unleashing the Second World War - resulting in the lost of 50 million lives, something which no one must forget - dreamed of dominating the world and subjugating its peoples.
Also, as a decisive factor in the restoration of the independence and sovereignty of many countries of Europe and Asia which saved millions of people from fascist barbarism, that victory has gone down in history as a glorious page recording the triumph of the great ideals of peace and justice. Those same ideals led to the establishment of the United Nations, whose prime task is the maintenance of international peace and security and whose fortieth anniversary we will be celebrating this month.
Indeed these two coinciding anniversaries cannot be separated from one another, because the founding fathers of the United Nations, and in particular the Union of Soviet Socialist Republics, deeply affected by the tragedy and harsh lessons of the Second World War, stated in the very first words of the Charter the need "to save succeeding generations from the scourge of war", and to that end invited peoples with different political and social systems "to practice tolerance and live together in peace with one another as good neighbors". The latter concept has become a new principle governing international relations, namely, peaceful coexistence.
Since the end of the Second World War, more than 100 countries which were at that time under foreign domination have regained their right to self-determination and become independent and full Members of the United Nations and of the Non-aligned Movement.
These important events in international political life are in keeping with and respond to the purposes and principles of the United Nations Charter. In recent decades, on the initiative of the socialist countries and the Non-aligned Movement, the United Nations has adopted several important resolutions and helped on several occasions to halt local conflicts and resolve the disputes that constituted a threat to international peace and security. Likewise, the United Nations has helped to slow down the arms race. It has, moreover, established the legal foundations for the movements struggling for peace, national independence,
democracy and social progress, in particular by adopting the Declaration on the
Granting of Independence to Colonial Countries and Peoples in 1960, on the
initiative of the soviet union. That Declaration is the symbol of the elimination of colonialism, and we shall soon be celebrating its twenty-fifth anniversary.
But unfortunately this Declaration has not yet been fully applied, because colonialism, racism and apartheid continue to afflict some regions of the world. It is therefore imperative that all Members of the United Nations act in concert to eliminate these scourges once and for all.
The United Nations, with its 159 Member countries, is representative of the international community, and should be a center where the efforts of nations are harmonized, above all in the area of safeguarding international peace and security. In this spirit that we hope that every Member of the Organization will bring its political will to bear to ensure that the implementation of the Charter will be more effective.
However, what concerns us is that at a time when the United Nations is preparing to celebrate its fortieth anniversary and officially proclaim that 1986 will be the International Year of Peace, warlike imperialist circles have been working to aggravate the already tense situation by trying to disrupt the military and strategic balance through a new escalation of the arms race. They are thus trying to deploy intermediate-range nuclear missiles in several West European countries and to manufacture new generations of nuclear weapons, what is more, they have planned, through their "Star wars" program, to deploy anti-missile weapons and anti-satellite weapons in outer space.
It goes without saying that this new escalation of the arms race further increases the danger of nuclear war and thus constitutes a matter of grave concern to the international community.
In recent times the imperialists, in order to defend their so-called vital interests, have been carrying out acts of provocation, issuing threats and interfering in the internal affairs. Its of several States, all acts that amount to a form of State terrorism, and have thus created hotbeds of tension in various regions of the world.
In Central America and in the Caribbean we are witnessing an intensification of the undeclared war against Nicaragua, interference in the domestic affairs of the people of El Salvador and the pursuit of a hostile policy towards Cuba.
In southern Africa the situation continues to deteriorate because the racist regime of Pretoria, with the support of the imperialists, is intensifying its. repression, massacres and arrests of the black people of South Africa and prolonging its illegal occupation of Namibia, as well as carrying out acts of aggression against its neighboring countries, in particular Angola. These acts constitute a flagrant violation of the independence, sovereignty and territorial integrity of those countries as well as of the decisions and resolutions of the United Nations and of the Non-aligned Movement.
In the Middle East the Zionists and imperialists plan of domination and expansion has met with strong opposition from the Arab nationalist forces, which forced the aggressors to withdraw from Lebanon. But the Israeli occupation troops, with the support of certain imperialist countries, have intensified their barbaric repression of the Lebanese civilian population and carried out massacres of Palestinians in refugee camps which constitute a serious violation of human rights and of United Nations resolutions as well as a threat to the peace and security of the region.
Faced with the existing tense and complex international situation, the Heads of State and Government of Argentina, Greece, India, Mexico, Sweden and Tanzania - representing the five continents - appealed last January to the countries possessing nuclear weapons to adopt measures conducive to containing and reversing the nuclear-arms race. For their part, the Soviet Union and the other socialist countries put forward proposals aimed at halting the arms race, both on Earth and in space, in particular through the prohibition of nuclear tests, a nuclear-arms freeze, and the reduction and eventual complete elimination of nuclear arms from our planet. Those countries also put forward the proposal on international co-operation in the peaceful exploitation of outer space under conditions of its non-militarization, and proposals to restore detente in Europe and other regions of the world. Moreover, the Soviet Union has unilaterally undertaken not to be the first to resort to nuclear weapons or to deploy anti-satellite weapons in space, and has proclaimed a moratorium on nuclear tests from 6 August 1985 to 1 January 1986. These proposals were broadly supported by the peoples devoted to peace and justice and by international public opinion.
For its part, the Lao People's Democratic Republic firmly supports the aforementioned appeal, the constructive and realistic proposals and the unilateral commitments. These prove the sincerity and great sense of responsibility of these countries towards mankind. If all the nuclear Powers were to follow the example of the Soviet Union, the danger of nuclear war would be considerably reduced. For the time being, the international community is expecting much from the United States-Soviet Union negotiations, recently resumed in Geneva, and from the forthcoming summit meeting between these two countries, the success of which will have a very positive effect on international relations.
The Lao People's Democratic Republic reaffirms its solidarity and unswerving support for the people of revolutionary Nicaragua and the Sandanist Government in their valiant struggle against subversion, the threat of aggression and economic blockade by imperialism and its puppets, in order to safeguard their national, independence and the achievements of their revolution. Our Republic also supports the peace process undertaken by the Contadora Group and appeals to the United States Government to resume the Manzanillo negotiations.
We firmly support the just struggle of the people of El Salvador against oppression and exploitation and for freedom and true democratic rights.
The Lao People's Democratic Republic would like further to reaffirm its solidarity and unswerving support for its brother Cuban people in their determined struggle against the threat of aggression and subversion by imperialism and demands that the Guantanamo Base be returned to Cuba.
It is equally imperative that foreign troops withdraw rapidly and unconditionally from Grenada so that the people of that country may freely exercise their right to self-determination.
We strongly condemn the repression, threats and arbitrary arrests of the black population of South Africa and firmly support the courageous struggle of that oppressed people, under the leadership of the African National Congress (ANC) against apartheid and for the restoration of their basic human rights in a non-racist democratic society.
We reaffirm our unswerving support for the heroic struggle of the people of Namibia under the leadership of the South West Africa People's Organization (SWAPO), their sole, legitimate representative, for their right to self-determination, freedom and national independence in a unified Namibia. We strongly denounce Pretoria's recent decision to establish the so-called interim government in violation of Security Council resolution 435 (1978), and to linking the granting of independence to Namibia with the withdrawal of Cuban internationalist forces from Angola.
The Lao People's Democratic Republic reaffirms its militant solidarity and unshakable support for the Angolan people in their brave struggle against the acts of aggression and sabotage by the racist Pretoria regime and for the defense of the independent sovereignty and territorial integrity of their country.
We firmly support also the courageous struggle of the patriotic forces of Lebanon against the Israeli occupier for the defense, independence, sovereignty and unity of their country. We condemn the barbaric practices of the Zionists and firmly support the just struggle of the Palestinian Arab people under the leadership of the Palestine Liberation Organization (PLO), their sole, legitimate representative, for the restoration and exercise of their basic inalienable rights, including the right to found an independent Palestinian State. In our opinion, the proposal of the Soviet Union on the convening of an international conference for peace in the Middle East - in which all parties concerned, including the PLO, would participate on an' equal footing and with the same rights - is the solution which could lead to a just, comprehensive and lasting peace in the region. This proposal, therefore, receives our full support.
The conflict between Iran and Iraq in the region of the Persian Gulf has already caused much loss of human life and property on both sides, we would appeal to these two countries to resolve their differences peacefully and honorably.
The increasing imperialist military presence and the strengthening of the Diego Garcia base and other logistical stage posts in the Indian Ocean region constitute a threat to the independence and security of the littoral and hinterland States of the region. In view of this tense situation, we deem it essential that the international conference on turning the Indian Ocean into a zone of peace take place within the time frame established by the General Assembly at its thirty-ninth session.
The Democratic Republic of Afghanistan continues to be the victim of an undeclared war waged from a neighboring country with the support of international imperialist and reactionary circles. We strongly condemn that armed interference and subversive acts against Afghanistan and reaffirm our support and unswerving solidarity with the Government and people of Afghanistan in their struggle to safeguard their national independence and the fruits of the April revolution.
The policy aimed at perpetuating the division of Korea and setting up a new military alliance in the Far East has created a permanent situation of tension there. We demand the withdrawal of foreign troops from South Korea and support the proposals of the People's Democratic Republic of Korea for the peaceful and independent reunification of their Korean homeland without foreign interference.
In the same context, we support the proposals of the Soviet Union on the preparation of confidence-building measures in the Far East and its proposals aimed at strengthening peace and stability in Asia. We 'also support the proposals of the People's Republic of Mongolia on the conclusion of an international convention on non-interference and non-recourse to force in relations between the States of Asia and the Pacific. These proposals, we feel, are in keeping with the interests of the peoples of the region.
During the last six years the situation in South-East Asia has taken a positive turn, despite the many difficulties resulting from the destructive war, its aftermath, and the subversive activities of international imperialist and other reactionary circles. The three countries of Indochina, in particular the People's Republic of Kampuchea, have achieved great success in their respective task of defense and national reconstruction.
These successes show us that the People's Republic of Kampuchea and the Kampuchean people, which are developing their country and strengthening it more every day, are now in control of all of their national territory and have become full masters of their homeland. The fact that the People's Republic of Kampuchea and the Socialist Republic of Viet Nam jointly declared on 16 August during the Eleventh Conference of Ministers of Foreign Affairs of Laos, Kampuchea and Viet Nam in Phnom Penh, capital of the People's Republic of Kampuchea, that the partial withdrawal of the Vietnamese volunteer forces from Kampuchea would be continued on an annual basis and totally concluded in 1990 is proof of this development and consolidation. It is also proof of the sincerity of Viet Nam which continues ceaselessly to do everything in its power effectively to aid the Kampuchean people and to respect the independence and sovereignty of Kampuchea.
It is time that the international community respected the legitimate rights of the Kampuchean people in its labor of rebirth and national reconstruction on the path it has itself chosen. The seat of Kanpuchea in the United Nations and in other international bodies should be restored to the People's Republic of Kampuchea, the sole legal and genuine representative of the Kampuchean people.
On the other hand, despite the obstacles created by hostile circles, the tendency towards dialog in the region has also developed. Indeed, the recent meeting between the Minister for Foreign Affairs of Viet Nam, representing the three countries of Indochina, and the Minister for Foreign Affairs of Indonesia, representing the member countries of the Association of South-East Asian Nations (ASEAN), has created conditions for a greater mutual understanding for the purpose of finding a solution to the problem of peace and stability in South-East Asia. To this end, the Lao People's Democratic Republic, the People's Republic of Kampuchea and the Socialist Republic of Viet Nam have worked ceaselessly to restore friendly relations with neighboring countries, in particular with the People's Republic of China, and to restore good-neighborly relations with the Kingdom of Thailand, and to make the border of Laos and Kampuchea with Thailand one of peace and friendship.
During the Eleventh Conference of their Ministers for Foreign Affairs, the three countries of Indochina once again reiterated their proposal to sign a treaty of peaceful coexistence with the People's Republic of China and the Kingdom of Thailand.
Moreover, the People's Republic of Kampuchea has declared its willingness to negotiate with groups or with individuals belonging to the opposition, on the subject of national reconciliation, on the basis of the elimination of the Pol Pot clique and the organization of general elections after the total withdrawal of the Vietnamese volunteer forces from Kampuchea.
We hope that these steps forward can lead towards the objectives pursued by all countries of the region - namely, peace, stability, friendship and co-operation.
However, it is regrettable that Lao-Thai relations have not yet been normalized and that a number of important problems remain unresolved.
On 2 October 1984, the Thai Government announced before the General Assembly the withdrawal of its troops from the three Lao villages. But up to now, although these troops have been withdrawn, they still occupy several neighboring points in the interior of Lao territory and are continuing their criminal activities against the local civilian population.
In spite of this, the Lao People's Democratic Republic, ever faithful to its foreign policy of peace, friendship and co-operation, has not ceased to make efforts to safeguard and develop the friendly and good-neighborly relations existing between the two peoples. In this spirit, the Government of the Lao People's Democratic Republic recently repeated to the Royal Government of Thailand its proposals to negotiate at governmental level, either in Bangkok or in Vientiane, in order to ensure the strict application of the joint Lao-Thai communiques of 1979, which established the necessary bases for harmonious relations between the two countries. But unfortunately the Thai Government has not to this day responded positively to our sincere proposals. In the interests of the two peoples, as well as in the interests of. peace and stability in the region, the Government of the Lao People's Democratic Republic hopes that the Royal Thai Government will respond reasonably to those proposals.
The arms race has resulted in a significant increase in military expenditures during this decade. If one part of these incredible sums were used in the economic and social sphere, we could have eliminated much misery from the world. As we know, military expenditures have plunged the developed capitalist countries into a hopeless economic crisis. To escape from that crisis, they have taken protectionist measures, and are practicing a monetary policy which generates high interest rates and other problems. This state of affairs has of necessity had very negative effects on the economic and social situation in the developing countries, particularly among the least developed: a deficit in their trade balance and a serious increase in their foreign debt which is becoming an unsolvable problem. This situation has led to a deterioration of the living conditions of those peoples and in particular of the mothers and children who are among the most vulnerable.
To resolve this crisis, it is important that there should be a restructuring of the system of international economic relations as it exists at present, on a more just and democratic basis, and the establishment of a new international economic order, free from all neo-colonialist pressure and exploitation.
At the same time, the capitalist creditor countries should find reasonable, appropriate solutions to the problem of the debt of the developing countries.
However, it is regrettable that to date global negotiations on international economic co-operation for development have not yet begun, as a result of certain capitalist developed countries clinging to their selfish interests and thus continuing to obstruct the establishment of a new international order.
Furthermore, to assure good health to future generations in general, and to mothers and children in particular, we find that the Secretary-General's appeal for the carrying out of a universal immunization campaign for children between now and 1990 is very timely indeed, and in accordance with the policy of our Government with regard to mothers and children; hence we support this appeal.
In commemorating the fortieth anniversary of these two historic events — the great victory over fascism and the creation of the United Nations - we cannot but think of the tragedy of the Second World War and draw a parallel between the present situation and that existing before the war. when we see the imperialists carrying out acts of aggression, threats and blockades against several countries in various regions of the world; when we see them engaging in an ever more unbridled arms race; when we see expansionists advancing territorial claims which are unfounded; and when certain circles claim entire regions of the world as their sphere of vital interests, and organize "crusades against communism" - all this cannot but bring to mind the facts which provoked the outbreak of the Second World War.
Therefore, we hope that the tragic lessons of this war will serve as a warning to the peoples of the world and encourage them to devote all their efforts, both physical and intellectual, to eliminating the danger of nuclear war and safeguarding international peace and security.
The Lao People's Democratic Republic, which was the victim of the imperialist war of aggression for several decades, has no other desire than to live in peace and friendship with all countries on the basis of respect for independence, sovereignty and territorial integrity, equality and mutual interests.
In this spirit the Lao People's Democratic Republic and the Lao people will do everything in their power to contribute to the struggle of the peoples of Asia, Africa, Latin America and the other regions for peace, national independence, democracy and social progress.
In conclusion, the delegation of the Lao People's Democratic Republic wishes every success to the General Assembly at its fortieth session.
